Case 1:19-cv-24573-JLK Document 39 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                  CASE NO. 1:19-24573-CIV-KING

 GIOVANNA SUAREZ,
 on behalf of herself and all
 others similarly situated,

        Plaintiff,

 v.

 COMPREHENSIVE HEALTH
 SERVICES, LLC, and CALIBURN
 INTERNATIONAL, LLC,

       Defendants.
 ___________________________________/

                 ORDER DENYING DEFENDANTS’ MOTION
             FOR LEAVE TO FILE SINGLE ISSUE MOTION FOR
       SUMMARY JUDGMENT AS TO INAPPLICABILITY OF THE WARN ACT

        THIS MATTER is before the Court on Defendants’ Motion for Leave to File Single Issue

 Motion for Summary Judgment (the “Motion”) (DE 36), filed on September 19, 2020. The Court

 has also considered Plaintiff’s Response (DE 37) and Defendants’ Reply (DE 38).

        On November 5, 2019, Plaintiff filed the above-styled action under the Worker

 Adjustment and Retraining Notification Act of 1988, 29 U.S.C. § 2101-2109 et. seq. (“WARN

 Act”). See Compl., DE 1. Defendants now move for leave of Court to file a Motion for Summary

 Judgment exclusively “as to the inapplicability of the WARN Act.” Mot. at ¶ 7. Defendants

 argue that the proposed Single-Issue Motion for Summary Judgment would not be a partial

 motion for summary judgment, but if it were granted, would result in the dismissal of all

 Plaintiff’s claims. Id. at ¶ 6. Defendants also move for the right to file a second motion for

 summary judgment if they were to lose on the proposed single-issue motion. Id. at ¶ 8.
Case 1:19-cv-24573-JLK Document 39 Entered on FLSD Docket 10/23/2020 Page 2 of 2




        Plaintiff, in her Response, argues the Court should apply Local Rule 7.1(c) strictly and

 limit Defendants to one summary judgment motion. See Resp., DE 37. Under Local Rule

 7.1(c)(2), “[f]iling and service of multiple motions for partial summary judgment is prohibited,

 absent prior permission of the Court.” Plaintiff contends that the limit of one summary judgment

 motion is meant to streamline litigation and conserve judicial resources. Id. at 2.

        After careful consideration, the Court concludes that allowing Defendants to file a

 Single-Issue Motion for Summary Judgment, while also reserving the right to file a second

 motion for summary judgment at a later date, would complicate the regular and efficient motion

 practice set forth in the Scheduling Order entered by the Court. See Scheduling Or., DE 10.

        Accordingly, it is ORDERED, ADJUDGED and DECREED that Defendants’ Motion

 for Leave to File Single Issue Motion for Summary Judgment (DE 36) be, and the same hereby

 is, DENIED.

        DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 23rd day of October, 2020.



                                                       _________________________
                                                       JAMES LAWRENCE KING
                                                       UNITED STATES DISTRICT JUDGE
 cc:    All counsel of record




                                                  2
